     Case 1:15-cv-01828-DAD-BAM Document 119 Filed 07/22/20 Page 1 of 5

 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    REGINALD RAY YORK,                                Case No. 1:15-cv-01828-DAD-BAM (PC)
 9                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO SUBPOENA NON-PARTIES FOR
10           v.                                         DOCUMENTS AND FURTHER
                                                        DISCOVERY
11    G. GARCIA, et al.,                                (ECF No. 102)
12                       Defendants.                    ORDER DENYING, WITHOUT PREJUDICE,
                                                        PLAINTIFF’S MOTIONS FOR
13                                                      UNINCARCERATED AND
                                                        INCARCERATED WITNESSES AS
14                                                      PREMATURE
                                                        (ECF Nos. 108, 111, 112, 115, 116)
15

16   I.     Introduction

17          Plaintiff Reginald Ray York (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          This action was previously set for a jury trial commencing November 3, 2020 before

20   District Judge Dale A. Drozd. (ECF No. 100.) On June 30, 2020, the Court vacated the trial date

21   in this action and set a telephonic status conference for October 7, 2020, at 9:30 a.m. to discuss

22   resetting the relevant deadlines and trial date. (ECF No. 110.)

23          Currently before the Court are Plaintiff’s motion to subpoena non-parties for documents

24   and further discovery, (ECF No. 102), and Plaintiff’s motions seeking attendance of

25   unincarcerated and incarcerated witnesses, (ECF Nos. 108, 111, 112, 115, 116). Plaintiff’s

26   motion to subpoena non-parties is fully briefed. (ECF Nos. 105, 106.) Though Defendants have

27   not had the opportunity to respond to the other motions, the Court finds responses unnecessary.

28   The motions are deemed submitted. Local Rule 230(l).
                                                        1
     Case 1:15-cv-01828-DAD-BAM Document 119 Filed 07/22/20 Page 2 of 5

 1   II.    Motion to Subpoena Non-Parties for Documents and Further Discovery

 2          Plaintiff previously filed a motion seeking issuance of blank subpoena forms in this

 3   action, on December 4, 2019. (ECF No. 92.) On March 23, 2020, the Court denied that motion,

 4   finding that Plaintiff had not provided sufficient information—including the number of

 5   subpoenas, whether he was seeking documents, testimony, or both, and whether the subpoenas

 6   were for the purpose of further discovery or trial—for the Court to grant the request. (ECF No.

 7   101.) The Court further explained that to the extent Plaintiff sought additional discovery, the

 8   extended discovery deadline had expired on June 22, 2018,1 and to the extent Plaintiff sought

 9   subpoenas for the purpose of calling witnesses to appear at trial, the request was premature. (Id.)

10          On April 30, 2020, Plaintiff filed the instant motion, again seeking issuance of blank

11   subpoenas. (ECF No. 102.) Defendants filed an opposition on May 8, 2020, and Plaintiff filed a

12   reply on May 28, 2020. (ECF Nos. 105, 106.)

13          In his motion, Plaintiff argues that, pursuant to Federal Rule of Civil Procedure 45(a)(3),

14   Plaintiff is only required to provide the Clerk of the Court with the case number to show that his

15   case is pending to obtain subpoena forms from the Clerk’s Office. (ECF No. 102.) Plaintiff

16   states that his original motion sought “subpoena forms,” meaning two or more, which is left to the

17   Clerk’s discretion. Plaintiff clarifies that he is requesting subpoenas for the purpose of

18   conducting further discovery from non-parties in this action. Plaintiff argues that when he

19   responded to Defendant Neighbors’ first set of interrogatories, number 6, Plaintiff responded that

20   the names and addresses of witnesses responsive to that interrogatory could be found in
21   Defendant Neighbors’ personnel files, which Plaintiff would like access to in order to answer the

22   interrogatory. (Id. at 3.) Plaintiff argues that Defendant Neighbors obtained the information

23   Plaintiff mentioned, but turned it over in bad faith, in that Defendant Neighbors blacked out all

24   the other names in the document, which Plaintiff argues removed his ability to obtain any

25   information or statements from the other correctional officers who could have been witnesses.

26
     1
27    The Court notes that the original deadline for completion of discovery was November 16, 2017.
     (ECF No. 21.) The deadline was extended to June 22, 2018 “for the purpose of allowing
28   Defendants to depose Plaintiff and to file a motion to compel, if necessary.” (ECF No. 45.)
                                                       2
     Case 1:15-cv-01828-DAD-BAM Document 119 Filed 07/22/20 Page 3 of 5

 1   (Id. at 3–4.) Plaintiff argues that this redaction demonstrates that Defendant Neighbors was

 2   aware of Plaintiff’s request for the information, and that the information would have been

 3   favorable to Plaintiff’s case. (Id. at 4.) Plaintiff states that he gave notice to the Court and

 4   Defendant Neighbors that the information was not turned over, in his February 28, 2019

 5   opposition to Defendant’s motion for summary judgment. Plaintiff states that he made another

 6   request to Defendant Neighbors’ attorney for the requested information during the November 8,

 7   2019 settlement conference, and the request was denied. Plaintiff is now requesting blank

 8   subpoena forms in order to obtain the information from non-parties that are in direct possession of

 9   such information. Plaintiff requests a thirty-day extension of discovery to serve the subpoenas on

10   the non-parties, and has listed specific documents he would like to request, though not the

11   individuals on which the subpoenas would be served. (Id. at 7–8.)

12          In opposition, Defendants argue that Plaintiff did not serve a single discovery request

13   during the course of the discovery period, and has presented no excuse for his lengthy delay in

14   requesting subpoenas now, years after the close of discovery. (ECF No. 105.) Defendants further

15   note that Plaintiff has been uncooperative throughout the discovery process, and that the Court

16   imposed sanctions due to Plaintiff’s failure to provide less than complete and forthright discovery

17   responses. (ECF No. 66.) Defendants argue that Plaintiff could have served discovery to obtain

18   the names of material witnesses during discovery, or in response to Defendants’ motion for

19   summary judgment, requested that the Court give Plaintiff additional time to conduct discovery to

20   oppose his opposition. Instead, Plaintiff did not act in good faith, and waited over a year after the
21   filing of Defendants’ motion for summary judgment to raise this issue. (ECF No. 105.)

22          In reply, Plaintiff again argues that his response to Defendant Neighbor’s first set of

23   interrogatories, number six, constituted a request for the additional information. Further, Plaintiff

24   argues that pursuant to Federal Rule of Civil Procedure 26(e)(1)–(2), Defendant Neighbors had a

25   duty to supplement discovery responses, including an unredacted version of the document

26   originally provided. Plaintiff argues that Defendant has not provided a justification for his failure
27   to provide an unredacted version, and therefore Plaintiff should be permitted to seek the

28   documents from non-parties by way of subpoenas. (ECF No. 106.)
                                                         3
     Case 1:15-cv-01828-DAD-BAM Document 119 Filed 07/22/20 Page 4 of 5

 1           A.      Discussion

 2           As discussed in the Court’s prior order denying Plaintiff’s request for blank subpoenas,

 3   the discovery deadline in this action expired on November 16, 2017, and was extended to June

 4   22, 2018 solely for the purpose of allowing Defendants to depose Plaintiff and to file any

 5   necessary motion to compel. (ECF Nos. 21, 45.) Though Plaintiff now requests an extension of

 6   that deadline, he does not provide sufficient justification for the Court to reopen discovery more

 7   than two years later, after the resolution of several rounds of dispositive motions, when this action

 8   is ready to proceed to trial.

 9           Plaintiff’s request for Defendants to provide additional documentation, embedded in

10   Plaintiff’s own response to one of Defendant Neighbors’ interrogatories, does not constitute a

11   discovery request that obligates a response on the part of Defendant Neighbors. As stated in the

12   Court’s March 16, 2017 Discovery and Scheduling Order, discovery would proceed pursuant to

13   Federal Rules of Civil Procedure 1, 16, and 26–36. (ECF No. 21.) As such, Plaintiff could have

14   served, for example: written interrogatories (pursuant to Rule 33), requests for production of

15   documents (pursuant to Rule 34), or written requests for admission (pursuant to Rule 36), at any

16   time during the discovery period. It is undisputed that Plaintiff did not serve any such requests on

17   Defendants.

18           Even if, as Plaintiff argues, the Court construes Plaintiff’s request liberally due to his

19   status as a pro se litigant and finds that Plaintiff’s response to Defendant Neighbors’ interrogatory

20   number six should be treated as a request for production, the Court remains unpersuaded. If
21   Plaintiff believed he had properly served a discovery request for that document, and Defendant

22   Neighbors failed to adequately respond, Plaintiff should have filed a motion to compel pursuant

23   to Federal Rule of Civil Procedure 37. Plaintiff did not do so.

24           Finally, Plaintiff’s argument that Defendant Neighbors was obligated to correct or provide

25   missing documents pursuant to Rule 26(e)(1)–(2) also fails. The rule requires that a party

26   supplement its disclosure or response “if the party learns that in some material respect the
27   disclosure or response is incomplete or incorrect, and if the additional or corrective information

28   has not otherwise been made known to the other parties during the discovery process or in
                                                         4
     Case 1:15-cv-01828-DAD-BAM Document 119 Filed 07/22/20 Page 5 of 5

 1   writing.” Fed. R. Civ. P. 26(e)(1)(A). However, Plaintiff has only argued that the document is

 2   incomplete due to the redaction, which does not make the document inherently incomplete or

 3   incorrect. Further, as discussed above, if Plaintiff believed that the document constituted an

 4   incomplete response to his discovery “request,” Plaintiff again should have filed a motion to

 5   compel pursuant to Federal Rule of Civil Procedure 37. Plaintiff did not do so.

 6   III.      Motions for Attendance of Unincarcerated and Incarcerated Witnesses

 7             As noted above, on June 30, 2020, the Court vacated the trial date in this action and set a

 8   telephonic status conference for October 7, 2020, at 9:30 a.m. to discuss resetting the relevant

 9   deadlines and trial date. (ECF No. 110.) Pursuant to that order, the deadlines for submission of

10   pretrial statements and motions for attendance of incarcerated and unincarcerated witnesses were

11   vacated. (Id. at 2.)

12             Accordingly, Plaintiff’s motions for attendance of unincarcerated and incarcerated

13   witnesses are premature. As such, the Court will not address the substance of the requests raised

14   in those motions at this time. The deadlines for the re-filing of these motions will be reset upon

15   confirmation of the continued trial date, which will be discussed at the telephonic status

16   conference set for October 7, 2020, as discussed in the Court’s June 30, 2020 order. (ECF No.

17   110.)

18   IV.       Order

19             Based on the foregoing, IT IS HEREBY ORDERED as follows:

20          1. Plaintiff’s motion to subpoena non-parties for documents and further discovery, (ECF No.
21             102), is DENIED; and

22          2. Plaintiff’s motions for attendance of unincarcerated and incarcerated witnesses, (ECF

23             Nos. 108, 111, 112, 115, 116), are DENIED, without prejudice, as premature.

24
     IT IS SO ORDERED.
25

26          Dated:    July 22, 2020                             /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          5
